Citation Nr: 9933122	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  98-12 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active duty from September 15, 1950 to 
November 2, 1950.

The veteran filed a claim in August 1987 for service 
connection for a nervous disability.  By rating decision in 
January 1988 service connection for a nervous disability was 
denied.  The veteran was notified of that decision by letter 
of February 1988.  In September 1997, the veteran filed a 
request to reopen his claim for service connection for a 
nervous disability.  This appeal arises from an February 1998 
rating decision from the Providence, Rhode Island Regional 
Office (RO) that determined that new and material evidence to 
reopen the veteran's claim for service connection for an 
acquired psychiatric disability had not been received.  A 
Notice of Disagreement was filed in April 1998 and a 
Statement of the Case was issued in August 1998.  A 
substantive appeal was filed in August 1998 with no hearing 
requested.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for his acquired psychiatric disorder.  He 
maintains that he currently has an acquired psychiatric 
disorder that was aggravated by service. 

To reopen a claim which has been finally denied, the veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108 
(West 1991).  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156 (1999).  If the Board determines that the appellant has 
produced new and material evidence, the case is reopened and 
the Board must evaluate the merits of the appellant's claim 
considering all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

Several months after 38 C.F.R. § 3.156 was adopted, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), on March 8, 1991, decided 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In Colvin, the 
court expanded the definition of material evidence 
(hereinafter referred to as the Colvin Test) as follows:

Material evidence is relevant and 
probative of the issue at hand.  However, 
not every piece of new evidence, even if 
relevant and probative, will justify a 
reopening because some evidence is of 
limited weight and thus is insufficient 
to justify a new hearing.  The "bright 
line" rule in other federal courts is 
that to justify a reopening on the basis 
of new and material evidence, there must 
be a reasonable possibility that the new 
evidence, when viewed in the context of 
all the evidence, both new and old, would 
change the outcome.  

Id. at 174 (emphasis added) (citations omitted).  

Citing the new regulatory definition adopted by the VA, the 
Court concluded that the regulation and the test it 
paraphrased from a district court decision in Chisholm v. 
Secretary of Health & Human Services, 717 F. Supp. 366, 367 
(W.D. Pa. 1989), were not inconsistent, and that the test 
from Chisholm, which it explicitly adopted, was "clearer and 
more easily applied."  Id.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit), 
considered the issue of whether the Colvin test was a fair 
rendition of the definition of "material evidence" set 
forth in the regulation.  The Federal Circuit Court concluded 
that the United States Court of Appeals for Veterans Claims 
erred in adopting the Colvin test in that it failed to defer 
to the reasonable definition of a statutory term adopted by a 
regulation promulgated by the Secretary.  In summary, the 
Circuit Court disapproved of the Colvin test as applied to 
veterans' claims, vacated the Court's decision upholding the 
Board's refusal to reopen Hodge's claim and remanded the case 
for reconsideration by the Court in light of the proper 
regulatory definition of "material evidence."  

In the present case, the RO relied on the Colvin test in 
denying the veteran's claim.  In such case, the claims folder 
must be returned to the RO so that they may consider the 
claim under the criteria set forth in 38 C.F.R. § 3.156.  

It is observed that there are no service medical records 
available in this case.  In the veteran's original 
application for compensation, he reported receiving no 
treatment in service for his nervous condition.  
Nevertheless, an attempt was made by the RO to obtain the 
service medical records.  In December 1987, the organization 
responsible for locating service medical records indicated 
that in order to search for the records, the complete name of 
the organization the veteran was assigned to should be 
indicated.  It does not appear that a follow-up was 
accomplished.  Despite the fact that the veteran reported he 
did not receive treatment in service for a nervous disorder, 
it is likely that some type of an evaluation was done in 
order for the service department to conclude that the nervous 
disorder existed prior to entry on active duty and was not 
aggravated thereby.  Accordingly, the service department 
should again be contacted to first obtain personnel records 
and any available records generated in connection with the 
veteran's discharge from service.  Thereafter, another 
request for service medical records should be accomplished, 
with the needed information supplied to do an appropriate 
search.  Fort Devon, Massachusetts should also be contacted 
to see if that installation or any medical facility has any 
records pertaining to the veteran.  Finally, the veteran 
reported being discharged from the National Guard of Rhode 
Island in 1949 after less than 9 years due to a nervous 
disorder.  An attempt should be made to secure the National 
Guard records.

Finally, where service medical records are not available, 
there is a heightened obligation to assist the claimant in 
the development of his case.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); 38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Where service medical records are 
unavailable, the heightened duty to assist includes the 
obligation to search for alternate methods of proving service 
connection.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  
"VA regulations do not provide that service connection can 
only be shown through medical records, but rather allow for 
proof through lay evidence."  Smith v. Derwinski, 2 Vet. 
App. 147, 148 (1992).  In this regard, the veteran should be 
advised that he may present evidence to substitute for the 
absent service medical records.

Accordingly, the case is being Remanded for the following 
action:

1.  The veteran's service personnel 
records and any records prepared in 
connection with his early discharge from 
service should be obtained.  Thereafter, 
a special search for service medical 
records should be accomplished, with 
information provided as to the unit the 
veteran was assigned to while at Fort 
Devon, Massachusetts.  Fort Devon, 
Massachusetts should be contacted 
directly to determine if they have any 
medical records pertaining to the veteran 
or records pertaining to his early 
discharge.  In addition, the National 
Guard of Rhode Island should be contacted 
to obtain any medical records or 
administrative records pertaining to the 
veteran's early discharge, reportedly for 
disability.  Any needed information 
pertaining to the exact unit to which the 
veteran was assigned and the location of 
the unit should be obtained from the 
veteran.

2.  The RO should contact the veteran and 
advise him that he can submit alternate 
evidence to support his contention that 
service connection is warranted for his 
nervous disorder.  This evidence may take 
the following forms.  However, the 
appellant may submit any other evidence 
he finds appropriate:  statements from 
service medical personnel, "buddy" 
certificates or affidavits, employment 
physical examinations, medical evidence 
from hospitals, clinics and private 
physicians by which or by whom a veteran 
may have been treated, especially soon 
after discharge, letters written during 
service, pharmacy prescription records 
and insurance examinations.  

3.  The RO should reconsider the case 
under the provisions of 38 C.F.R. 
§ 3.156.  Thereafter, the veteran should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












